 EXHIBIT 10.22




GUARANTY

THIS GUARANTY (this “Guaranty”), is made and entered into as of September 30,
2008, by SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (“Guarantor”), in
favor of FAYETTEVILLE EXPRESS PIPELINE LLC, a Delaware limited liability company
(“Fayetteville”).  (Except as otherwise defined herein, capitalized terms used
herein and defined in the PA (as defined below) shall be used herein as therein
defined.)

W I T N E S S E T H :

WHEREAS, Southwestern Energy Services Company, an Arkansas corporation
(including its permitted affiliated assigns under Section 12 of the PA (as
hereinafter defined), “Foundation Shipper”) is an indirect wholly-owned
subsidiary of Guarantor; and Guarantor wishes Foundation Shipper to enter into
the Precedent Agreement, dated as of September 30, 2008 (as it may from time to
time be modified, supplemented, or amended, the “PA”)and the FTS Agreement
described in Section 2 of the PA, to be entered into by Foundation Shipper and
Fayetteville (as it may from time to time be modified or extended, the “FTS
Agreement”);

WHEREAS, pursuant to the PA, Foundation Shipper has certain obligations to
Fayetteville upon the terms and conditions set forth in the PA and will incur
certain additional obligations to Fayetteville under the FTS Agreement (all such
obligations, including the obligations of Foundation Shipper to pay amounts due
under the FTS Agreement, being referred to collectively as the “Guaranteed
Obligations”);

WHEREAS, Fayetteville is willing to enter into the PA with Foundation Shipper on
the condition that it receive certain assurances regarding the payment of the
Guaranteed Obligations, and Guarantor is willing to provide such assurances in
accordance with the terms and conditions of this Guaranty; and  

WHEREAS, Guarantor acknowledges that, as the parent of Foundation Shipper, it
will be considerably benefited by the execution and delivery of the PA.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, Guarantor hereby agrees as follows:

1.

Guarantor absolutely, irrevocably and unconditionally guarantees to Fayetteville
payment when due by Foundation Shipper of the Guaranteed Obligations as follows:

(a)

(i) from the date hereof and until Fayetteville’s filing of the Certificate
Application with FERC, and (ii) during any period in which Foundation Shipper
meets the creditworthiness requirements set forth in Section 5.3(a) of the PA,
the amount of the Guaranteed Obligations guaranteed by Guarantor hereunder shall
be zero (0) (the “Tier I Cap”);



--------------------------------------------------------------------------------



(b)

upon Fayetteville’s filing of the Certificate Application with FERC and until
Fayetteville shall have accepted a certificate of public convenience and
necessity issued by FERC pursuant to section 7(c) of the Natural Gas Act which
authorizes the construction of the Pipeline (the “FERC Authorization”),
Guarantor guarantees full and prompt payment of the Guaranteed Obligations up to
an amount not to exceed the product of (x) nine (9) months, (y) Foundation
Shipper’s contract maximum daily quantity under the FTS Agreement and any firm
transportation agreement entered into pursuant to Section 2.5 of the PA
(collectively, and as in effect from time to time after taking into account the
increases or decreases contemplated herein, the “MDQ”), and (z) as applicable to
each portion of the MDQ, the monthly rates stated in Section 2.1(c) of the PA or
any Favored Nations Rate in effect pursuant to Section 2.6 (such product being,
the “Tier II Cap”); and

(c)

upon Fayetteville’s acceptance of the FERC Authorization, and subject to an
earlier termination of the PA, Guarantor guarantees full and prompt payment of
the Guaranteed Obligations up to an amount not to exceed the lesser of (x) (i)
in the case of the Primary Term, the product of (A) thirty (30) months, (B) the
MDQ and (C) as applicable to each portion of the MDQ, the monthly rates stated
in Section 2.1(c) of the PA or any Favored Nations Rate in effect pursuant to
Section 2.6 or, (ii) in the case of any extended term, the product of (A) thirty
(30) months, (B) the MDQ and (C) as applicable to each portion of the MDQ, the
monthly rates stated in Section 2.1(c) of the PA or any Favored Nations Rate in
effect pursuant to Section 2.6 or the rate established pursuant to Section 2.7
and (y) the total reservation charges for the MDQ for the remainder of the
Primary Term or any extended term, as the case may be (such product being the
“Tier III Cap”).  The Tier I Cap, the Tier II Cap and the Tier III Cap are each
referred to herein as a “Guaranty Cap”.  

With respect to the increases in amount of the Guaranteed Obligations guaranteed
by Guarantor hereunder triggered by the filing of the Certificate Application
and the acceptance of the FERC Authorization, such increases shall become
effective five (5) days after receipt by Foundation Shipper of notice from
Fayetteville that Fayetteville has filed its Certificate Application with FERC
or that Fayetteville has received and accepted FERC Authorization, whichever is
applicable.  Thereafter, in the case of an increase of the MDQ under Section 2.5
of the PA or a reduction of the MDQ as a result of a Rollover Right under
Section 2.7 of the PA, adjustments in the amount of the Guaranteed Obligations
guaranteed by Guarantor hereunder shall become effective upon the execution and
delivery of the documentation required under the PA, or in the case of a
permanent release or assignment of capacity, the PA and the Tariff, as
applicable. As of the date hereof, the MDQ under this Guaranty is 1,200,000
Dth/d.  With respect to any permanent release or assignment by Foundation
Shipper of all or a portion of the MDQ either prior to or after the Effective
Date pursuant to the PA or the Tariff, as applicable ( “Permanently Released
Capacity”) other than to a permitted affiliate assign of Foundation Shipper, the
MDQ set forth in clauses (b)(y),  (c)(x)(i)(B) and (c)(x)(ii)(B) above shall be
reduced by the amount permanently released or assigned and the amount of the
Guaranteed Obligations hereunder shall be proportionately permanently reduced
and this Guaranty shall

2



--------------------------------------------------------------------------------


terminate and be of no more force and effect with respect to Permanently
Released Capacity.

2.

This Guaranty shall constitute a guaranty of payment, and not of collection.
 The liability of Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the payment by Foundation Shipper of the
Guaranteed Obligations, whether executed by Guarantor, any other guarantor or
any other party.  This Guaranty shall terminate and be of no more force and
effect upon the earlier to occur of (i) the date upon which either Foundation
Shipper or Fayetteville exercises its respective termination rights under the
PA; or (ii) the date upon which Foundation Shipper no longer has any of the MDQ
in effect (the “MDQ Termination Date”).  Upon the effectiveness of such
termination, Guarantor shall have no further liability except that termination
of the Guaranty shall not affect the validity or enforceability of the Guaranty
with respect to any Guaranteed Obligations incurred or arising prior to
termination of the Guaranty.

3.

The obligations of Guarantor hereunder are independent of the obligations of any
other guarantor and a separate action or actions may be brought and prosecuted
against Guarantor whether or not action is brought against any other guarantor
and whether or not any other guarantor be joined in any such action or actions.
 If Foundation Shipper waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability under the PA,
Guarantor likewise waives, to the fullest extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement thereof.  Any payment by Foundation Shipper or other circumstance
which operates to toll any statute of limitations as to Foundation Shipper shall
operate to toll the statute of limitations as to Guarantor.

4.

Guarantor hereby waives notice of acceptance of this Guaranty and notice of any
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by Fayetteville against, and any
other notice to, any party liable thereon (including Guarantor or any other
guarantor).

5.

Fayetteville, to the extent agreed to by Foundation Shipper or otherwise allowed
by the PA, may at any time and from time to time without the consent of, or
notice to, Guarantor, without incurring responsibility to Guarantor, and without
impairing or releasing the obligations of Guarantor hereunder, upon or without
any terms or conditions and in whole or in part, subject to the applicable
Guaranty Cap:

(a)

make any change, amendment, or modification in the terms of any of the
Guaranteed Obligations, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, amended or modified;

(b)

take and hold security for the payment of the Guaranteed Obligations and sell,
exchange, release, surrender, impair, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time

3



--------------------------------------------------------------------------------


pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against, and/or release any Person liable for all or any portion of the
Guaranteed Obligations;

(c)

act or fail to act in any manner referred to in this Guaranty which may deprive
Guarantor of its right to subrogation against Foundation Shipper to recover full
indemnity for any payments made pursuant to this Guaranty; and/or

(d)

take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Guarantor from it
liabilities under this Guaranty.

6.

No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute,
irrevocable and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of a surety or guarantor except indefeasible payment of an amount
equal to the applicable Guaranty Cap.

7.

This Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon.  No failure or delay on the part of Fayetteville in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which Fayetteville would otherwise have.  No notice to or demand on Guarantor in
any case shall entitle Guarantor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of
Fayetteville to any other or further action in any circumstances without notice
or demand.  It is not necessary for Fayetteville to inquire into the capacity or
powers of Foundation Shipper or the officers, directors, partners or agents
acting or purporting to act on its behalf.

8.

Guarantor hereby agrees with Fayetteville that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Guaranteed Obligations have been indefeasibly paid in full (it being
understood that Guarantor is not waiving any right of subrogation that it may
otherwise have but is only waiving the exercise thereof as provided above).

9.

(a)

Guarantor waives any right (except as shall be required by applicable statute
and cannot be waived) to require Fayetteville to:  (i) proceed against
Foundation Shipper, any other guarantor of the Guaranteed Obligations or any
other party; (ii) proceed against or exhaust any security held from Foundation
Shipper, any other guarantor of

4



--------------------------------------------------------------------------------


the Guaranteed Obligations or any other party; or (iii) pursue any other remedy
in Fayetteville’s power whatsoever.  Guarantor waives any defense based on or
arising out of any defense of Foundation Shipper, Guarantor, any other guarantor
of the Guaranteed Obligations or any other party other than indefeasible payment
of an amount equal to the applicable Guaranty Cap, including, without
limitation, any defense based on or arising out of the disability of Foundation
Shipper, Guarantor, any other guarantor of the Guaranteed Obligations or any
other party, or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of
Foundation Shipper other than indefeasible payment of an amount equal to the
applicable Guaranty Cap.  

(b)

Guarantor waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness.  Guarantor assumes all responsibility for being and keeping itself
informed of Foundation Shipper’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which Guarantor
assumes and incurs hereunder, and agrees that Fayetteville shall have no duty to
advise Guarantor of information known to it regarding such circumstances or
risks.

10.

In order to induce Fayetteville to enter into the PA, Guarantor represents,
warrants and covenants that:

(a)

Status.  Guarantor (i) is a duly organized and validly existing corporation, in
good standing under the laws of the jurisdiction of its organization, (ii) has
the corporate power and authority to own or lease its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the conduct of its business requires such
qualification, except for failures to be so qualified which, individually or in
the aggregate, could not reasonably be expected to have a material adverse
effect on the results of operations or financial condition of Guarantor and its
subsidiaries, taken as a whole.

(b)

Power and Authority.  Guarantor has the corporate power and authority to
execute, deliver and perform the terms and provisions of this Guaranty and has
taken all necessary corporate action to authorize the execution, delivery and
performance by it of this Guaranty.  Guarantor has duly executed and delivered
this Guaranty and this Guaranty constitutes the legal, valid and binding
obligation of Guarantor enforceable in accordance with its terms, except to the
extent that the enforceability hereof and thereof may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

5



--------------------------------------------------------------------------------



(c)

No Violation.  Neither the execution, delivery or performance by Guarantor of
this Guaranty, nor compliance by it with the terms and provisions hereof and
thereof (i) will contravene any applicable provision of any law, statute, rule
or regulation, or any order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien upon any of the property or
assets of Guarantor or any of its subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, credit agreement or loan agreement or any
other material agreement, contract or instrument to which Guarantor or any of
its subsidiaries is a party or by which it or any of its property or assets is
bound or to which it may be subject, or (iii) will violate any provision of the
certificate of incorporation, certificate of partnership, partnership agreement,
limited liability company agreement, by-laws or similar documents, instruments
or certificates (including amendments thereto) executed, adopted or filed in
connection with the creation, formation or organization of Guarantor or any of
its subsidiaries.

(d)

Governmental Approvals.  No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with, (i) the execution, delivery and performance of this Guaranty
or (ii) the legality, validity, binding effect or enforceability of this
Guaranty.

(e)

Litigation.  There are no actions, suits or proceedings pending or, to the best
knowledge of Guarantor, threatened (i) which purport to affect the legality,
validity or enforceability of this Guaranty or (ii) that could reasonably be
expected to have a material adverse effect on the results of operations or
financial condition of Guarantor and its subsidiaries, taken as a whole.

11.

Guarantor covenants and agrees that on and after the date hereof and until the
Effective Date, Guarantor shall take, or will refrain from taking, as the case
may be, all material actions that are necessary to be taken or not taken so that
Foundation Shipper will be in material compliance with any provision, covenant
or agreement of Foundation Shipper contained in the PA.

12.

Subject to the applicable Guaranty Cap, Guarantor hereby agrees to pay all
out-of-pocket costs and expenses of Fayetteville in connection with the
enforcement of this Guaranty (including reasonable legal fees and expenses) and
the out-of-pocket costs and expenses of Fayetteville in connection with any
amendment, waiver or consent relating hereto (including reasonable legal fees
and expenses).

13.

This Guaranty shall be binding upon Guarantor and its successors and assigns and
shall inure to the benefit of Fayetteville and its successors and assigns.
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of Fayetteville (and any such attempted
assignment or transfer without such consent shall be null and void).

6



--------------------------------------------------------------------------------



14.

Except as otherwise provided herein, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated except with the written
consent of Guarantor and Fayetteville.

15.

Guarantor acknowledges that an executed (or conformed) copy of the PA has been
made available to Guarantor and Guarantor is familiar with the contents thereof.

16.

All notices, requests, demands and other communications hereunder will be in
writing and will be deemed to have been duly given when (i) delivered by hand
(with written acknowledgment of receipt), (ii) sent by facsimile transmission
(with receipt confirmed by an electronically generated written confirmation), or
(iii) received by the addressee, if sent by a nationally recognized delivery
service or other traceable method, in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the others):

If to Guarantor, to:  

Southwestern Energy Company

2350 North Sam Houston Parkway East, Suite 125

Houston TX  77032

Facsimile:  281-618-4820

Attention:  General Counsel

 

If to Fayetteville, to:




Fayetteville Express Pipeline LLC

500 Dallas St., Suite 1000

Houston, Texas  77002

Facsimile:  713-369-9235

Attention: General Counsel of Gas Pipelines

 

 

17.

If a claim is ever made against Fayetteville for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and Fayetteville repays all or part of said amount by reason of (i)
any judgment, decree or order of any court or administrative body having
jurisdiction over Fayetteville or any of its property or (ii) any settlement or
compromise of any such claim effected by Fayetteville with any such claimant
(including Foundation Shipper), then, subject to the applicable Guaranty Cap, in
such event Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon Guarantor, notwithstanding any revocation
hereof or other instrument evidencing any liability of Foundation Shipper, and
Guarantor shall be and remain liable to Fayetteville hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by Fayetteville.

18.

(a)  This Guaranty shall be binding upon the successors and assigns of Guarantor
(although Guarantor may not assign its rights and obligations hereunder except
in accordance with Section 13 hereof) and shall inure to the benefit of and be
enforceable by Fayetteville and its respective successors and assigns.  THIS

7



--------------------------------------------------------------------------------



GUARANTY AND THE RIGHTS AND OBLIGATIONS OF FAYETTEVILLE AND OF GUARANTOR
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF TEXAS.  Any legal action or proceeding with respect to this Guaranty
may be brought in the courts of the State of Texas or of the United States of
America for the Southern District of Texas, in each case which are located in
Houston, and, by execution and delivery of this Guaranty, Guarantor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Guarantor hereby
further irrevocably waives any claim that any such courts lack jurisdiction over
Guarantor, and agrees not to plead or claim in any legal action or proceeding
with respect to this Guaranty brought in any of the aforesaid courts that any
such court lacks jurisdiction over Guarantor.  Guarantor further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to Guarantor at its address set forth above,
such service to become effective 30 days after such mailing.  Guarantor hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder that service of process was in any way invalid or
ineffective.  Nothing herein shall affect the right of Fayetteville to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Guarantor in any other jurisdiction.

(b)

Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to in clause (a) above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that such action or proceeding brought
in any such court has been brought in an inconvenient forum.

(c)

WAIVER OF TRIAL BY JURY.  EACH OF GUARANTOR AND FAYETTEVILLE (BY ITS ACCEPTANCE
OF THE BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

19.

Guarantor hereby confirms that it is its intention that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of any bankruptcy,
insolvency or similar law, the Uniform Fraudulent Conveyance Act or any similar
Federal, state or foreign law.  To effectuate the foregoing intention, if
enforcement of the liability of Guarantor under this Guaranty for an amount
equal to the applicable Guaranty Cap would be an unlawful or voidable transfer
under any applicable fraudulent conveyance or fraudulent transfer law or any
comparable law, then the liability of Guarantor hereunder shall be reduced to
the maximum amount for which such liability may then be enforced without giving
rise to an unlawful or voidable transfer under any such law.

8



--------------------------------------------------------------------------------



20.

All payments made by Guarantor hereunder will be made without setoff,
counterclaim or other defense.

21.

Any provision of this Guaranty held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

22.

This Guaranty reflects the whole and entire agreement of the parties and, with
the exception of the PA, supersedes all prior agreements related to the subject
matter hereof.

*    *    *

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.




GUARANTOR:

SOUTHWESTERN ENERGY COMPANY







By:____/s/ GREG D. KERLEY__________

Name:

Greg D. Kerley

Title:

Executive Vice President & Chief Financial Officer








9
